ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-217, concluding that ROBERT M. SILVER-MAN of HADDONFIELD, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 3.1 (filing a frivolous lawsuit), and good cause appearing;
It is ORDERED that ROBERT M. SILVERMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.